DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on November 12, 2021 is entered.
	Claims 1-76 have been canceled.
	Claims 77-94 have been added.
	Claims 77-94 are pending and currently under consideration.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 77-83 and 85-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.

The following written description rejection is set forth herein.
	Applicant’s arguments have been fully considered but have not been found persuasive.



	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on the 48 individual VHH antibodies, note the problem here is that these VHH antibodies do not share any identifying structural features that would correlate to the function of having binding affinity for the Fc domain of the human IgG but does not having binding affinity for the Fc domain of a mouse, a bovine, a rat, a Syrian hamster, a guinea pig, a dog, a cat, a goat, or a sheep IgG molecule. For example, the only species of VHH having a SEQ ID NO:3 comprising the amino acid sequence of SEQ ID NO:108 is the specific VHH IgG-Fc-10 in Table 5:
    PNG
    media_image1.png
    28
    602
    media_image1.png
    Greyscale


The reliance on a single species above does not support the written description of the genus of the VHH recited in independent claim 77 encompassing only defined structure of CDR3 of SEQ ID NO:108.  The genus of the antigen binding protein are therefore extremely large.  Applicant has disclosed only specific VHH, e.g. IgG-Fc-10 wherein VHH binds human IgG Fc region but does not bind Fc regions of the IgG of murine or bovine origin (e.g. see Table 7 on page 34 and Table10 on page 38 of the instant specification).  Thus Applicant has disclosed only a limited species of the antigen binding protein, namely VHH having amino acid sequences.   The claimed antigen-binding protein lack a common structure essential for their function and the claims do not require any particular structure basis or testable functions be shared by the instant protein.  


	Here, the 48 individual VHH antibodies disclosed do not share common structural features (e.g. having different amino acid sequences of the CDRs and FRs) fall within the recited genus of VHH having CDR3 of SEQ ID NO:108.  As such, these VHH antibodies are not representing species for the entire genus.  

The claimed methods depend upon finding the VHH comprising FR1-CDR1-FR2-CDR2-FR3-CDR3-FR4 wherein the CDR3 comprises SEQ ID NO:108.  Without such a compound, the skilled artisan cannot practice the claimed method of purification of a molecule comprising an epitope present in the Fc domain of human IgG.   

In the absence of disclosure of relevant, identifying characteristics of the “VHH antigen binding protein”, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph for the claimed methods that depend upon the VHH antigen-binding protein.

	As such, applicant’s arguments have not been found persuasive.

6.	Claim 84 is objected to as being dependent upon a rejected base claims 77 and 83 but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, first paragraph, set forth in this Office action.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644